WRIGHT, Presiding Judge
(dissenting).
Though counsel for appellant made little conspicuous effort to comply with the rules of appellate procedure in presenting the issues or a brief and argument thereon, even after notice to correct deficiencies, I disagree with my brothers of the court that the appeal should be dismissed. Under the meticulous requirements of the prior rules of the supreme court and the decisions interpreting them, there is no question but that the decision of the majority would have been correct and required. However, applying the spirit of the new rules of appellate procedure, effective December 1, 1975, to the particular situation in this case, dismissal of the appeal for the inadequacies of counsel’s presentation in brief is not appropriate.
The record in this case contains a petition to set aside or review two prior judgments under Rule 60(b) of ARCP, a motion of defendant to dismiss the petition and an order of dismissal. For purposes of consideration, it doesn’t matter whether the pleading filed by plaintiff is designated as a motion to set aside or a bill of review. Either may be filed under Rule 60(b) on the ground of fraud upon the court within three years after entry of the judgment.
The motion to dismiss states two grounds: failure to state a claim upon which relief can be granted and want of jurisdiction to set aside. The motion to dismiss was granted without being set for hearing as required by Rule 78 ARCP. The ground for dismissal is not stated.
Though the petition or motion is ineptly drawn and contains other matter not germaine to fraud, it does allege fraud upon the court which is a ground for setting aside a judgment within three years. Rule 60(b). Thus, the ground in the motion to dismiss that the court lacked jurisdiction to grant relief requested was not valid. Neither of the decrees sought to be set aside were entered more than three years preceding the filing of plaintiff’s petition.
The ground in the motion to dismiss for failure to state a claim upon which relief can be granted comes from Rule 12(b) (6) ARCP. Such ground has been stated to be a “lineal descendant of the common law general demurrer.” 5 Wright & Miller, Federal Practice 'and Procedure, § .1355, p. 587. Dismissal of a complaint upon such ground should be sparingly granted. International Erectors, Inc. v. Wilhoit Steel Erectors & Rental Service, 5 Cir., 400 F.2d 465. It is available usually only when an affirmative defense which is a bar to relief appears on the face of *198the complaint. Joe E. Freund, Inc. v. Insurance Co. of North America, 5 Cir., 370 F.2d 924. The common law general demurrer had been eliminated from Alabama practice even before enactment of the ARCP.
Even when dismissal is granted upon the ground of failure to state a claim, Rule 78 ARCP grants an automatic right to amend within 10 days of the order of dismissal. Such dismissal cannot be granted without notice and opportunity for oral hearing. Rule 78 ARCP. The record is devoid of either notice, hearing, or waiver thereof.
Though the averments of plaintiff’s petition are prolix, ambiguous and confusing, there is contained therein a charge of fraud upon the court. The allegations of fraud may be insufficient and unprovable in fact; however, such is not ground for dismissal without opportunity to amend. Rule 78 ARCP. It cannot be said that no circumstance of fraud could be shown which would entitle plaintiff to relief.
The majority dismisses the appeal because of the insufficiency of plaintiff’s brief. In this particular case I would not do so. Plaintiff has stated in brief with citation that the court had jurisdiction to entertain her petition and erred in dismissing it. This points to the issue to be determined on appeal, and defendant has answered that issue in brief.
The majority points out that the brief contains no statement of the case. This is true. However, the record of 13 pages contains nothing other than pleadings and orders of the court. It presents no difficulty of examination to determine what transpired below. I do not advocate the abandonment of the responsibility of counsel on appeal to succinctly and correctly present issues and argument. In cases such as this one, I would not dismiss the appeal if the issues are clear from the record and may be considered with little difficulty.
I respectfully dissent from the opinion of my brothers on the court. I would reverse and remand for notice and hearing on the motion to dismiss, with opportunity to amend by plaintiff if the motion is granted.